DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 6 that Iijima fails to disclose an active liquid crystal element comprising two base films disposed opposite to each other, wherein the active liquid crystal element is encapsulated with an adhesive film. The examiner respectfully disagrees, as Iijima discloses an active liquid crystal element comprising two base films disposed opposite to each other, wherein the active liquid crystal element is encapsulated with an adhesive film (Iijima, Figures 1-2, active liquid crystal layer 4, adhesive film 5; Paragraph 0040). Figure 2 of Iijima discloses that the adhesive film 5 encapsulates the active liquid crystal layer 4. Further, the reference of Sampica is only relied on to disclose an autoclave process. The encapsulation is disclosed in Iijima. The disclosure of Woo, Iijima, and Sampica combined render the claimed limitations obvious, as detailed in the rejections of claims 1 and 14 below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Publication No.: US 2015/0168792 A1 of record, “Woo”) in view of Iijima (US Publication No.: US 2004/0090568 A1 of record).
Regarding Claim 1, Woo discloses an optical device (Figures 1-3), comprising:
First and second outer substrate disposed to face each other (Figure 3, first outer substrate SUB1, second outer substrate SUB2); and

Wherein at least one of the first and second outer substrates is a curved substrate (Figure 3).
Woo fails to disclose that the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films, and wherein the active liquid crystal element is encapsulated with an adhesive film.
However, Iijima discloses a similar device where the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films, and wherein the active liquid crystal element is encapsulated with an adhesive film (Iijima, Figure 1, base films 12 and 28, active liquid crystal element 4, adhesive 5; Figure 2 discloses that the adhesive 5 encapsulates the liquid crystal element 4; Paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the active liquid crystal element as disclosed by Woo to include two base films as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal display having excellent reliability (Iijima, Paragraph 0051).

Regarding Claim 2, Woo in view of Iijima discloses the optical device according to claim 1, wherein the first and second outer substrates are both curved substrates (Woo, Figure 3).

Regarding Claim 4, Woo in view of Iijima discloses the optical device according to claim 1, wherein curvatures of the first and second outer substrates are different from each other (Woo, Paragraph 0062).

Regarding Claim 5, Woo in view of Iijima discloses the optical device according to claim 1, wherein a curvature radius of the curved substrate is from 100R to 10,000R (Woo, Paragraphs 0083-0084).



Regarding Claim 7, Woo in view of Iijima discloses the optical device according to claim 1, wherein the first or the second outer substrate is a glass substrate (Woo, Paragraph 0075 discloses glass substrates).

Regarding Claim 8, Woo in view of Iijima discloses the optical device according to claim 2, wherein curvature centers of the first and second outer substrates are present in the same portion of an upper part or a lower part of the first and second outer substrate (Woo, Figure 3).

Regarding Claim 11, Woo discloses the optical device according to claim 1.
Woo fails to disclose a polarizer encapsulated between the first and second outer substrates.
However, Iijima discloses a similar device comprising a polarizer encapsulated between the first and second outer substrates (Iijima, Figure 1, first and second outer substrates 1 and 2, polarizer 26; Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Woo to include a polarizer encapsulated between the substrates as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal display having excellent reliability (Iijima, Paragraph 0047). 

Regarding Claim 12, Woo in view of Iijima discloses the optical device according to claim 11.
Woo fails to disclose that the active liquid crystal element and the polarizer are encapsulated with adhesive films existing between the outer substrate and the active liquid crystal element, between the 
However, Iijima discloses a similar device where the active liquid crystal element and the polarizer are encapsulated with adhesive films existing between the outer substrate and the active liquid crystal element, between the active liquid crystal element and the polarizer, between the polarizer and the outer substrate, and on the sides of the active liquid crystal element and the polarizer (Iijima, Figure 1, outer substrates 1 and 2, active liquid crystal element 4, adhesive film 5, polarizer 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Woo to include a polarizer encapsulated between the substrates as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal display having excellent reliability (Iijima, Paragraph 0047). 

Claims 1, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Publication No.: US 2009/0185127 A1 of record, “Tanaka”) in view of Iijima.
Regarding Claim 1, Tanaka discloses an optical device (Figure 1B), comprising:
First and second outer substrate disposed to face each other (Figure 1B, first outer substrate 210, second outer substrate 310); and
An active liquid crystal element encapsulated between the first and second outer substrate (Figure 1B, active liquid crystal element 350; Paragraph 0033),
Wherein at least one of the first and second outer substrates is a curved substrate (Figure 1B).
Tanaka fails to disclose that the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films, and wherein the active liquid crystal element is encapsulated with an adhesive film.
However, Iijima discloses a similar device where the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films, and wherein the active liquid crystal element is encapsulated with an adhesive film (Iijima, Figure 1, base films 12 and 28, active liquid crystal element 4, adhesive 5; Figure 2 discloses that the adhesive 5 encapsulates the liquid crystal element 4; Paragraph 0040).


Regarding Claim 3, Tanaka in view of Iijima discloses the optical device according to claim 1, wherein a difference between curvature radii of the first and second outer substrates is within 10% (Tanaka, Paragraph 0037 discloses that there is no difference between curvature radii of the first and second outer substrates resulting in 0% difference which is within 10%).

Regarding Claim 15, Tanaka in view of Iijima discloses an automobile comprising a body on which one or more openings are formed; and the optical device of claim 1 attached to the openings (Tanaka, Paragraph 0056). 

Claims 1, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US Publication No.: US 2009/0290117 A1 of record, “Watanabe”) in view of Iijima. 
Regarding Claim 1, Watanabe discloses an optical device (Figures 4-5), comprising:
First and second outer substrate disposed to face each other (Figure 4, first outer substrate 11, second outer substrate 12); and
An active liquid crystal element encapsulated between the first and second outer substrate (Figure 4, active liquid crystal element 33),
Wherein at least one of the first and second outer substrates is a curved substrate (Figure 4).
Watanabe fails to disclose that the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films, and wherein the active liquid crystal element is encapsulated with an adhesive film.
However, Iijima discloses a similar device where the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films, and wherein the active liquid crystal element is encapsulated with an adhesive film (Iijima, Figure 1, base 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the active liquid crystal element as disclosed by Watanabe to include two base films as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal display having excellent reliability (Iijima, Paragraph 0051).


Regarding Claim 9, Watanabe in view of Iijima discloses the optical device according to claim 1, wherein a thickness at a center of gravity is thinner than a thickness at a rim (Watanabe, Figures 4-5 disclose a thickness at a center of gravity to be thinner than a thickness at a rim).

Regarding Claim 10, Watanabe in view of Iijima discloses the optical device according to claim 9.
Watanabe does not explicitly disclose that a thickness difference between the thickness at the center of gravity and the thickness at the rim is .5% or more. However, Watanabe discloses the general environment of having a greater thickness at the rim than at the center of gravity (Watanabe, Paragraph 0093). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a thickness difference between the thickness at the center of gravity and the thickness at the rim is .5% or more is the result-effective variable, and when this difference is optimized to the appropriate value within the specified parameters of a given optical device, the recognized results of preventing cell gap failure are realized. While Watanabe does not directly disclose that a thickness difference between the thickness at the center of gravity and the thickness at the rim is .5% or more, Watanabe does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Watanabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a thickness difference between the thickness at the . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Iijima in further view of Sampica et al (US Patent No.: US 8,576,370 B1 of record, “Sampica”). 
Regarding Claim 14, Woo in view of Iijima discloses a method of manufacturing the optical device of claim 1 comprising: encapsulating an active liquid crystal element between first and second outer substrates disposed opposite to each other (Figures 2-3), wherein at least one of the first and second outer substrate is a curved substrate (Figure 3).
Woo fails to disclose a method of encapsulating the active liquid crystal element using the adhesive film, and that the active liquid crystal element comprises the two base films disposed opposite to each other and the active liquid crystal layer between the two base films.
However, Iijima discloses a similar method of encapsulating the active liquid crystal element using the adhesive film, and that the active liquid crystal element comprises the two base films disposed opposite to each other and the active liquid crystal layer between the two base films (Iijima, Figure 1, base films 12 and 28, active liquid crystal element 4, adhesive 5; Figure 2 discloses that the adhesive 5 encapsulates the liquid crystal element 4; Paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the active liquid crystal element as disclosed by Woo to include two base films as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal display having excellent reliability (Iijima, Paragraph 0051).
Woo also fails to disclose an autoclave process using an adhesive film.
However, Sampica discloses a similar method comprising an autoclave process using an adhesive film (Sampica, Column 5, l.50-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include an autoclave process as disclosed by Sampica. One would have been motivated to do so for the purpose of improving optical properties of the display assembly (Sampica, Column 5, l.50-67). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARIAM QURESHI/Examiner, Art Unit 2871